DETAILED ACTION
Status of Claims
This office action is responsive to the amendment filed on 04/12/2021.  As directed by the amendment:  claims 19-23 and 25-32 are presently pending in this application.
Response to Arguments
Applicant's arguments with respect to claims 19-22 and 25-32 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kilpela et al. (2010/0042216) “Kilpela” and claims 23-24 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kilpela et al. (2010/0042216) “Kilpela” in view of Miller et al. (2008/0091270) “Miller” have been fully considered but they are not persuasive.   
The arguments presented on 04/12/2021 argue regarding claim 19 that Kilpela “merely presents a list of materials without any details”, “does not disclose or make obvious a combination or a ratio of DBM fibers to DBM chips” and that none of the cited references “disclose or make obvious these specific combinations of allograft materials”.  These arguments are not found to be persuasive because Kilpela discloses specifically discloses allograft materials because with allograft materials the bone can be used whole or can be comminuted and combined with other materials, such as blood products and bone marrow to form a mixture” (par. 0007).  Kilpela discloses allograft materials and a description on the advantages of using the allograft materials. 
Furthermore, as discussed in the 103 rejection in the Non-Final office action regarding claim 24, Kilpela does fail to disclose the combination or a ratio of DBM fibers to DBM chips.  
Regarding claim 32, Kilpela discloses an intermediate product including member  112 formed into a monolithic shape which receives the allograft material 34 (Fig. 20).  The intermediate product of Kilpela discloses a monolithic body.  Furthermore, it would be obvious to modify the implant in Kilpela to include a monolithic shape taught by Miller.  Therefore, Kilpela alone or in a combination with Miller discloses the “monolithic shape” limitation of claim 32. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented 


Claims 19-23 and 25-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kilpela et al. (2010/0042216) “Kilpela” in view of Miller et al. (2008/0091270) “Miller”.  
Regarding claims 19, 23, 26-27 and 31-32, Kilpela discloses a composite interbody bone implant device (abstract) comprising: a body 110 (Fig. 20), which comprises a polymer (par. 0005 discloses the body includes polymers) formed into a monolithic shape (the intermediate product including member 112 before the member 110 engages member 112 to form implantation configuration 32; Fig. 20) and including a plurality of cavities (cavities that receive graft material 34; Fig. 22); and an allograft material 34 provided within said cavities of the body (Fig. 22 and pars. 0007 and 0118 disclose allograft material 34 is provided within the cavities), at least one of the plurality of cavities pass through the body (as shown in Fig. 20), wherein the body is formable into a shape and size configured for implantation at a surgical site (abstract and Fig. 58), wherein the device comprises a surface area, and the surface area is configured to contact a host bone from an intervertebral endplate (as shown in Fig. 58); 
except for explicitly disclosing a monolithic shape (claim 32), the allograft material comprises demineralized bone matrix fibers and demineralized bone matrix chips in a ratio of 25:75 to about 75:25 fibers to chips (claims 19 and 32); the allograft material comprising from about 10% to about 60% or from about 15% to about 30% by weight of the device and about 5% to about 50% or about 10% to about 20% of the surface area is configured to contact a host 
However, in the same field of endeavor, namely demineralized bone implants, Miller teaches an implant comprising a monolithic shape (implant 12 is a monolithic shape; Fig. 2) made of biocompatible material comprising demineralized bone matrix fibers and demineralized bone matrix chips in a 1:1 ratio (par. 0081 discloses an osteoimplant comprising demineralized bone fibers and demineralized bone chips in a 50% each ratio which covers the range of 25:75 to about 75:25 ratio); the allograft material comprises cortical bone (pars. 0035, 0042 and 0081 discloses bone allograft comprises partial surface demineralized cortical bone).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bone implant in Kilpela to include a monolithic shape and to modify the allograft materials to comprise demineralized bone matrix fibers and demineralized bone matrix chips in a ratio of 25:75 to about 75:25 fibers to chips, as taught and suggested by Miller, for preventing implant breakage during handling and implantation (par. 0081 of Miller). 
Furthermore, it would have been an obvious matter of design choice to modify Kilpela in view of Miller, since applicant has not disclosed that 25:75 to about 75:25 ratio solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the demineralized bone matrix fibers and demineralized bone matrix chips are 25:75 to about 75:25 in ratio, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
It would have been an obvious matter of engineering choice to make the plural components of the implant singular or monolithic, since such a modification would have involved a mere change in the integration of a component.  A change in integration or separation of components is generally recognized as being within the level of ordinary skill in the art.  In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Furthermore, the composite interbody bone implant device in Kilpela does disclose the allograft material does comprise a certain percentage of the weight of the device and a certain percentage of the surface area of the device is configured to contact a host bone from an intervertebral endplate (Figs. 22 and 58).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the allograft material comprising from about 10% to about 60% or from about 15% to about 30% by weight of the device and about 5% to about 50% or about 10% to about 20% of the surface area is configured to contact a host bone from an intervertebral endplate, since these are result effective variables that contribute to the amount of bone growing into the implant, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the allograft material comprising from about 10% to about 60% or from about 15% to about 30% by weight of the device and about 5% to about 50% or about 10% to about 20% of the surface area is configured to contact a host bone from an intervertebral endplate, would allow for an optimal amount of bone to grow into the implant post implantation resulting in an implant that closely mimics the natural anatomy of the intervertebral disc space.  In re Aller, 105 USPQ 233.
Furthermore, it would have been an obvious matter of design choice to modify Kilpela to include the allograft material comprising from about 10% to about 60% or from about 15% to about 30% by weight of the device and about 5% to about 50% or about 10% to about 20% of the surface area is configured to contact a host bone from an intervertebral endplate, since the In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claims 20 and 30, Kilpela discloses the polymer comprises poly-ether-ether-ketone (PEEK), poly-ether-ketone-ketone (PEKK), or a combination thereof (par. 0005 discloses PEEK) and wherein the dimensions of the body include a length, a width and a thickness, wherein the thickness of the body is less than at least one of the length and width (Fig. 20 discloses the thickness of the body 110 is smaller than the length and width).
Regarding claim 21, Kilpela discloses wherein the device further comprises ceramic, metal or combinations thereof (par. 0005 discloses a further material of the implant is metallic such as titanium).
Regarding claim 22, Kilpela discloses the allograft material comprises an osteoinductive material (par. 0176 discloses demineralized bone matrix).
Regarding claim 25, Kilpela discloses wherein the plurality of cavities are distributed throughout surfaces of the body (the cavities 24 are distributed throughout the surface of body 110; Fig 20).
Regarding claim 28, the claimed phrase “is formed by at least one of injection molding and machining" is being treated as a product-by-process limitation and a product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. Therefore, even though Kilpela is silent as to the process used to create the shape of the body 110, it appears that the implant body of Kilpela would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of the required materials.  
Regarding claim 29, Kilpela discloses wherein all or some of the plurality of cavities are empty and configured to receive bone graft material, autograft bone material, ceramic bone void fillers, demineralized bone matrix, or one or more growth factors (Fig. 20 discloses the device with empty cavities and Fig. 22 discloses the cavities filled with bone graft material 34).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASHITA SHARMA/
Primary Examiner, Art Unit 3774